EXHIBIT 10.19
PAYCHEX, INC.
2002 STOCK INCENTIVE PLAN
(as amended and restated effective October 12, 2005)
FORM OF 2009-2010 OFFICER PERFORMANCE INCENTIVE
AWARD AGREEMENT (QUANTITATIVE COMPONENT)

      Participant Name    
Award Date
                      , 2009
Performance Period
  June 1, 2009 through May 31, 2010
Total Target Value
  $                    
Total Maximum Value
  $                    

     1. Grant of Award. This 2009-2010 Officer Performance Incentive Award
Agreement (this “Award Agreement”) sets forth the terms and conditions of the
Performance Award (the “Award”) granted to you by the Governance and
Compensation Committee (the “Committee”) of the Board of Directors of Paychex,
Inc. (the “Company”) under the Company’s 2002 Stock Incentive Plan, as amended
and restated effective October 12, 2005 (the “Plan”). The Award is subject to
all of the provisions of your Award Notice and the Plan, which is hereby
incorporated by reference and made a part of this Award Agreement. The
capitalized terms used in this Award Agreement are defined in the Plan. In the
event of any conflict among the provisions of the Plan and this Award Agreement,
the provisions of the Plan will be controlling and determinative.
     2. Target Value and Components. The Total Target Value of the Award is set
forth above and consists of four components: (a) the New Business Revenue
Component, (b) the Revenue Component; (c) the Operating Income Component; and
(d) the Operating Income to Revenue Ratio Component.
     3. Requirement of Employment. Your rights to the Actual Value (as that term
is defined below) under Section 5, shall be provisional and shall be canceled in
whole or in part, as determined by the Committee in its sole discretion if your
continuous employment with the Company terminates for any reason other than
death or Disability on or before the last day of the Performance Period. Whether
and as of what date your employment with the Company shall terminate if you are
granted a leave of absence or commence any other break in employment intended by
your employer to be temporary, shall be determined by the Committee in its sole
discretion. In the event of your death or Disability, you or your estate shall
be entitled to receive a pro-rata payment of the Actual Value of the Award based
on the ratio of the number of days from the beginning of the Performance Period
through the date of your death or Disability and the total number of days in the
Performance Period.

 



--------------------------------------------------------------------------------



 



     4. Determination of Value.
          (a) Potential Value and Actual Value. As soon as practicable after the
last day of the Performance Period and prior to the payment of the Award, the
Committee shall determine the New Business Revenue Value as of the last day of
the Performance Period, if any, as provided in Section 4(b), the Revenue Value
as of the last day of the Performance Period, if any, as provided in
Section 4(c), the Operating Income Value as of the last day of the Performance
Period, if any, as provided in Section 4(d), and the Operating Income to Revenue
Ratio Value as of the last day of the Performance Period, if any, as provided in
Section 4(e). The sum of the New Business Revenue Value, Revenue Value,
Operating Income Value and the Operating Income to Revenue Ratio Value shall be
the Potential Value of the Award as so determined. The Committee may, in its
sole discretion, then reduce, but not increase, the Potential Value to determine
the Actual Value of the Award.
          (b) New Business Revenue (PAR) Value. The PAR Value shall be your
current annual base pay (the “Base Value”), multiplied by the PAR Payment
Percentage from your Award Notice, based on the PAR Revenue for the Performance
Period. “PAR” for the Performance Period means Total New Business Revenue sold
for the Performance Period.
          (c) Revenue Value. The Revenue Value shall be the Base Value,
multiplied by the Revenue Payment Percentage from your Award Notice, based on
the Revenue for the Performance Period. “Revenue” for the Performance Period
means Total Service Revenue for the Performance Period.
          (d) Operating Income Value. The Operating Income Value shall be the
Base Value, multiplied by the Operating Income Payment Percentage as set forth
on your Award Notice, based on the Operating Income for the Performance Period.
“Operating Income” means Operating Income, less Interest on Funds Held for
Clients, for the Performance Period.
          (e) Operating Income to Revenue Ratio Value. The Operating Income to
Revenue Ratio Value shall be the Base Value, multiplied by the Operating Income
to Revenue Ratio Payment Percentage as set forth in your Award Notice, based on
the Operating Income to Revenue Ratio for the Performance Period “Operating
Income to Revenue Ratio” for the Performance Period means (1) Operating Income,
less Interest on Funds Held for Clients, for the Performance Period, over
(2) Total Service Revenue for the Performance Period.
          (f) Calculation. In determining the Potential Value of the Award,
“Total Service Revenue,” “Operating Income” and “Interest on Funds Held for
Clients” for a specified period shall mean the total service revenue, operating
income and interest on funds held for clients for such period, respectively,
each as reported in the Company’s annual audited financial statements for the
Performance Period, but in each case excluding the following (each, an
“Exclusion Item”): asset write-downs; litigation or claim judgments or
settlements; changes in tax law, accounting principles or other such laws or
provisions affecting reported results; severance, contract termination and other
costs related to entering or exiting certain business activities; and gains or
losses from the acquisition or disposition of businesses or assets or from the
early extinguishment of debt, or other unusual items. In determining the
Potential Value of the Award, “Total New Business Revenue” shall mean the total
new business revenue for the Performance Period. In addition to its general
authority to reduce the Potential Value, when determining the Actual Value of
the

2



--------------------------------------------------------------------------------



 



Award, the Committee may, in its sole discretion, take into consideration the
effect of the inclusion of one or more of the Exclusion Items, provided,
however, that the Actual Value may not exceed the Potential Value as determined
pursuant to this Section 4.
          (g) Committee’s Determinations Final. The Committee’s determination of
the PAR Value, Revenue Value, Operating Income Value, Operating Income to
Revenue Ratio Value, Potential Value and Actual Value pursuant to this Award
Agreement shall be final, binding and conclusive upon you and all persons
claiming under or through you.
     5. Payment of Award. The Actual Value, as determined pursuant to Section 4,
if any, shall become payable to you in cash as promptly as practicable following
the determination of such amount by the Committee, but in no event later than
August 15th of the calendar year in which the Performance Period ends (the
“Payment Date”). Any payment made in respect of the Award will be reduced by the
amount of all taxes required by any governmental authority to be withheld and
paid over by the Company or any Affiliate to the governmental authority on
account of such payment.
     6. Miscellaneous.
          (a) Qualified Performance-Based Compensation. The Award is intended to
qualify as “qualified performance-based compensation” for purposes of Section
162(m) of the Code, and this Award Agreement shall be interpreted and the Award
shall be administered consistent with such intention.
          (b) Section 409A. The Award is intended to be exempt from the
requirements of Section 409A of the Code, and this Award Agreement shall be
interpreted and the Award shall be administered consistent with such intention.
          (c) Amendment. Except as otherwise provided by the Plan, the Company
may only alter, amend or terminate the Award with your consent.
          (d) No Right to Employment. Neither the Plan, the granting of the
Award nor this Award Agreement gives you any right to remain in the employment
of the Company or any Affiliate.
          (e) Nontransferable. The Award may not be sold, assigned, transferred,
pledged or encumbered in any way prior to the payment thereof, whether by
operation of law or otherwise.
          (f) Governing Law. This Award Agreement shall be governed by and
construed in accordance with the laws of the State of New York, except as
superseded by applicable federal law, without giving effect to its conflicts of
law provisions.
* * * * *

3